Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1 – 16) in the reply filed on 5 August 2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities:
Page 1, U.S. Patent No. “6,059,44” contains a typographical error.
Appropriate correction is required.

Drawings
The drawings are objected to because:
Fig. 1A is not clearly labeled as Fig. 1A.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro).

Regarding Claim 11, Depietro teaches a mixer rotor pin (figures 3 & 5: bolt assembly 100, mixer rotor is considered intended use) for creating shear forces in gypsum slurry (intended use: for creating shear forces in gypsum slurry), comprising: a body with a transverse bore (figures 3 & 5: bolt assembly 100 has a transverse opening 122); said transverse bore dimensioned for slidably engaging a rod (figures 3 & 5: transverse opening 122 engages removable pin 130); and 5a threaded nipple attached to the 

Regarding Claim 12, Depietro teaches the rotor pin (figures 3 & 5: bolt assembly 100, rotor is considered intended use) as defined in claim 11, wherein said body is cylindrical (figures 3 & 5: bolt assembly 100’s body is cylindrical).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
nonobviousness.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro).

Regarding Claim 13, Depietro teaches the rotor pin (figures 3 & 5: bolt assembly 100, rotor is considered intended use) as defined in claim 11, wherein said body having a body diameter (figures 3 & 5: bolt assembly 100 has a body diameter).
Depietro is silent on said transverse bore is placed at a height measured from a bottom end that is 3/4 of said height of said body, and said transverse bore having a bore diameter 5/16 of said body diameter. 
It would have been obvious to one skilled in the art and an obvious matter of design choice before the effective filing date to modify said transverse bore is placed at a height measured from a bottom end that is 3/4 of said height of said body, and said transverse bore having a bore diameter 5/16 of said body diameter in order to standardize transverse bore diameters and heights across mixer rotor pins to routinize mixer rotor pin changeout, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 15, Depietro teaches the rotor pin (figures 3 & 5: bolt assembly 100, rotor is considered intended use) as defined in claim 11, wherein said body has a body diameter (figures 3 & 5: bolt assembly 100 has a body diameter).
Depietro is silent on said threaded nipple has a nipple diameter 2/3 that of said body diameter.  
It would have been obvious to one skilled in the art and an obvious matter of design choice before the effective filing date to modify said threaded nipple has a nipple diameter 2/3 that of said .

Claims 1 – 4, 6 – 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Liem (UK Patent No. GB 2,289,737A hereinafter Liem) in view of Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro).

Regarding Claim 1, Liem teaches an apparatus for inserting and removing a mixer rotor pin (figure 1: all of figure 1 is read as apparatus, for inserting and removing a mixer rotor is considered intended use), comprising: and 5a mixer rotor pin insertion and removal tool having a tool body (figure 1: anchor 2 is considered a reading on tool, mixer rotor is considered intended use), shaped to compatibly engage said at least one rotor pin body (figure 1: engaging slots 16 will engage a transverse rod), a bottom of the body having a slot for selectively engaging said rod upon insertion of said rod into said transverse bore (figure 1: engaging slots 16 will engage a transverse rod).
Liem is silent on at least one rotor pin having a body and a transverse bore; a rod dimensioned for slidably engaging said transverse bore; and a removal tool with an opposite top of the body having a non-circular socket for accommodating a driver tool.  
Depietro teaches at least one rotor pin having a body (figures 3 & 5: bolt assembly 100 has its own body) and a transverse bore (figures 5 & 6: transverse opening 122); a rod dimensioned for slidably engaging said transverse bore (figure 5: removable pin 130).
Liem and Depietro are analogous in the field of construction and the function of anchoring weighted material. It would have been obvious to one skilled in the art before the effective filing date to 

Regarding Claim 2, modified Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1, wherein Depietro further teaches each said at least one rotor pin has a cylindrical body (figures 3 & 5: bolt assembly 100 has a cylindrical body, rotor is considered intended use), said body having a body diameter and said transverse bore having a bore diameter (figures 3 & 5: bolt assembly 100 and transverse opening 122 are cylindrical in shape and both have diameters).
Liem is silent on the transverse bore diameter to be 5/16 of said body diameter.
Absent any unexpected results, it would have been obvious to one skilled in the art and an obvious matter of design choice before the effective filing date to modify the transverse bore diameter to be 5/16 of said body diameter in order to standardize bore diameters across mixer rotor pins to routinize mixer rotor pin changeout, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 3, Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1.
Liem is silent on wherein each said at least one rotor pin is chrome-plated on said body and said transverse bore is unplated.  


Regarding Claim 4, Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1.
Liem is silent on wherein said transverse bore is placed at a height measured from a bottom end that is ¾ of said height of said body. 
It would have been obvious to one skilled in the art and an obvious matter of design choice before the effective filing date to modify said transverse bore is placed at a height measured from a bottom end that is ¾ of said height of said body in order to standardize transverse bore height across mixer rotor pins to routinize mixer rotor pin changeout, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 6, modified Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1, wherein Depietro further teaches said rod, upon insertion into said transverse bore, is of sufficient length to selectively engage said slot of said mixer rotor pin insertion and removal tool (figures 4 & 5: removable pin 130 is of sufficient length).  

Regarding Claim 7, modified Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1, wherein Depietro further teaches each said at least one rotor pin has a 

Regarding Claim 8, modified Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 7, wherein Depietro further teaches said body has a body diameter (figures 3 & 5: bolt assembly 100 has a body diameter). 
Liem is silent on said threaded nipple has a nipple diameter 2/3 that of said body diameter.  
It would have been obvious to one skilled in the art and an obvious matter of design choice before the effective filing date to modify said threaded nipple has a nipple diameter 2/3 that of said body diameter in order to standardize threaded nipple diameters across mixer rotor pins to routinize mixer rotor pin changeout, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 10, Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1, wherein modified Liem further teaches the said mixer rotor pin insertion and removal tool has a hexagonal socket for accommodating a hex wrench driver tool (figure 1: anchor 2’s threaded section modified with the driving head of setting tool 4 creates a tool with a hexagonal socket [page 3 line 23] for a hexagonal drive head, mixer rotor is considered intended use).  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro) in view of Takahashi (U.S. Patent Publication No. 2016/0308409 A1 hereinafter Takahashi).

Claim 14, Depietro teaches the rotor pin (figures 3 & 5: bolt assembly 100, rotor is considered intended use) as defined in claim 11, wherein said transverse bore has a pair of opposing openings (figure 5: transverse opening 122 has a pair of opposing openings).
Depietro is silent on each said opening has a chamfered edge.
Takahashi teaches each said opening has a chamfered edge (figure 5: chamfered corner 11b).  
Depietro and Takahashi are analogous in the field of pin holding / connecting technology. It would have been obvious to one skilled in the art before the effective filing date to modify the pair of opposing openings of the transverse opening of Depietro with the chamfered corners of the pin – receiving holes of Takahashi in order to facilitate and reduce damage during the insertion of the positioning pins (Takahashi [0047]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro) in view of Bryan et al. (U.S. Patent Publication No. 2014/0341649 A1 hereinafter Bryan).

Regarding Claim 16, Depietro teaches the rotor pin (figures 3 & 5: bolt assembly 100, rotor is considered intended use) as defined in claim 11.
Depietro is silent on wherein said threaded nipple has a chamfered bottom edge.
Bryan teaches said threaded nipple has a chamfered bottom edge (figure 5: chamfered end 21).  
Depietro and Bryan are analogous in the field of construction and the function of anchoring weight material. It would have been obvious to one skilled in the art before the effective filing date to modify the end of the threaded portion of Depietro with the chamfered bottom edge of the bolt of Bryan in order to make the connection with the threaded receiving end easier (Bryan [0057]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liem (UK Patent No. GB 2,289,737A hereinafter Liem) in view of Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro) in further view of Takahashi (U.S. Patent Publication No. 2016/0308409 A1 hereinafter Takahashi).

Regarding Claim 5, modified Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 1, wherein Depietro further teaches said transverse bore has a pair of opposing openings (figure 5: transverse opening 122 has a pair of opposing openings).
Modified Liem is silent on each said opening has a chamfered edge. 
Takahashi teaches each said opening has a chamfered edge (figure 5: chamfered corner 11b).
Liem and Takahashi are analogous in the field of pin holding / connecting technology. It would have been obvious to one skilled in the art before the effective filing date to modify the pair of opposing openings of the transverse opening of Liem in view of Depietro with the chamfered corners of the pin – receiving holes of Takahashi in order to facilitate and reduce damage during the insertion of the positioning pins (Takahashi [0047]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liem (UK Patent No. GB 2,289,737A hereinafter Liem) in view of Depietro (International Patent Publication No. WO 2017/003437 A1 hereinafter Depietro) in further view of Bryan et al. (U.S. Patent Publication No. 2014/0341649 A1 hereinafter Bryan).

Claim 9, modified Liem teaches the apparatus (figure 1: all of figure 1 is read as apparatus) as defined in claim 7, wherein Depietro teaches said threaded nipple (figure 5: threaded portion 112).
Modified Liem is silent on said threaded nipple has a chamfered bottom edge.  
Bryan teaches said threaded nipple has a chamfered bottom edge (figure 5: chamfered end 21).  
Liem and Bryan are analogous in the field of construction and the function of anchoring weight material. It would have been obvious to one skilled in the art before the effective filing date to modify the end of the threaded portion of Liem in view of Depietro with the chamfered bottom edge of the bolt of Bryan in order to make the connection with the threaded receiving end easier (Bryan [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        

/ANSHU BHATIA/Primary Examiner, Art Unit 1774